Exhibit 10.1.1

      Amendment No. 76 (NE)
SOW:
  o No
 
  þ Yes

(NEUSTAR LOGO) [w77295w7729501.gif]
STATEMENT OF WORK NO. 76
UNDER
CONTRACTOR SERVICES AGREEMENT
FOR
NUMBER PORTABILITY ADMINISTRATION CENTER / SERVICE
MANAGEMENT SYSTEM
IMPLEMENTATION OF NANC 438
CONFIDENTIAL

Page 1



--------------------------------------------------------------------------------



 



      Amendment No. 76 (NE)
SOW:
  o No
 
  þ Yes

STATEMENT OF WORK NO. 76
UNDER
CONTRACTOR SERVICES AGREEMENT
FOR
NUMBER PORTABILITY ADMINISTRATION CENTER/SERVICE MANAGEMENT SYSTEM
Implementation of NANC 438
1. PARTIES
This Statement of Work No. 76 (this “Statement of Work” or “SOW”) is entered
into pursuant to Article 13 and Article 30, and upon execution shall be a part
of, the Contractor Services Agreements for Number Portability Administration
Center/Service Management System, as amended and in effect immediately prior to
the SOW Effective Date (each such agreement referred to individually as the
“Master Agreement” and collectively as the “Master Agreements”), by and between
NeuStar, Inc., a Delaware corporation (“Contractor”), and the North American
Portability Management LLC, a Delaware limited liability company (the
“Customer”), as the successor in interest to and on behalf of the Northeast
Carrier Acquisition Company, LLC (the “Subscribing Customer”).
2. EFFECTIVENESS AND SUBSCRIBING CUSTOMERS
This Statement of Work shall be effective as of the last date of execution below
(the “SOW Effective Date”), conditioned upon execution by Contractor and
Customer on behalf of all the limited liability companies listed below for the
separate United States Service Areas (the “Subscribing Customers”).

  •   Mid-Atlantic Carrier Acquisition Company, LLC     •   LNP, LLC (Midwest)  
  •   Northeast Carrier Acquisition Company, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Southwest Region Portability
Company, LLC     •   West Coast Portability Services, LLC     •   Western Region
Telephone Number Portability, LLC

The number in the upper left-hand corner refers to this Statement of Work.
Capitalized terms used herein without definition or which do not specifically
reference another agreement shall have the meanings as defined in the Master
Agreement.
3. CONSIDERATION RECITAL
In consideration of the terms and conditions set forth in this Statement of
Work, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged,
CONFIDENTIAL

Page 2



--------------------------------------------------------------------------------



 



      Amendment No. 76 (NE)
SOW:
  o No
 
  þ Yes

Contractor and Customer agree as set forth in this Statement of Work.
4. APPLICABLE DOCUMENTS
The following internal documents are applicable to the Additional Services
contemplated under this SOW:

         
 
  þ   Functional Requirements Specifications
 
  None   Requirements Traceability Matrix
 
  None   System Design
 
  þ   Detailed Design
 
  None   Integration Test Plan
 
  None   System Test Plan
 
  None   NPAC Software Development Process Plan
 
  þ   User Documentation

Effective on the SOW Completion Date (defined below), the term Specifications as
used in the Master Agreements shall mean the Specifications as defined therein
and as modified and amended pursuant to Statements of Work under the Master
Agreements through and including the Software release contemplated by this
Statement of Work.
5. IMPACTS ON MASTER AGREEMENT

         
 
  None   Master Agreement
 
  þ   Exhibit B Functional Requirements Specification
 
  þ   Exhibit C Interoperable Interface Specification
 
  þ   Exhibit E Pricing Schedules
 
  None   Exhibit F Project Plan and Test Schedule
 
  None   Exhibit G Service Level Requirements
 
  None   Exhibit H Reporting and Monitoring Requirements
 
  None   Exhibit J User Agreement Form
 
  None   Exhibit K External Design
 
  None   Exhibit L Infrastructure/Hardware
 
  None   Exhibit M Software Escrow Agreement
 
  None   Exhibit N System Performance Plan for NPAC/SMS Services
 
  None   Disaster Recovery
 
  None   Back Up Plans
 
  None   Gateway Evaluation Process (Article 32 of Master Agreement)

6. SCOPE OF ADDITIONAL SERVICES
Contractor shall perform the Additional Services set forth herein. The
Additional Services under this SOW consist exclusively of the work set forth in
this Article 6 (collectively, the “Software Development Work”). The Additional
Services under this SOW are an Enhancement to the NPAC/SMS Software as defined
in the Master Agreement.
CONFIDENTIAL

Page 3



--------------------------------------------------------------------------------



 



      Amendment No. 76 (NE)
SOW:
  o No
 
  þ Yes

6.1 Software Development Work
The work necessary to incorporate the Change Order(s) set forth in Section 6.2
below into the NPAC/SMS Software in accordance with the project schedule set
forth in Article 8 below shall be referred to collectively as the “Software
Development Work.” The Software Development Work associated with the Change
Order(s) includes the following activities: requirements definition; system
design; coding and unit testing; system integration testing, system and
regression testing; program management; quality assurance; configuration control
and documentation management, as well as application support, customer support,
and system administration support.
6.2 Change Order
The NPAC/SMS Software shall incorporate and provide the functionality of the
NANC change order (“Change Order”) set forth immediately below.
NANC 438 — Last Alternative SPID
The existing Alternative SPID parameter was introduced to allow Service
Providers having a wholesale business relationship with subtending Service
Providers, such as resellers or class 2 interconnected VoIP providers, to
identify the subtending Service Provider in the SV record created for a ported
or pooled number. However, since the Alternative SPID was implemented, there
have been occasions where the provider having the retail relationship with the
end user also must be identified. Because the subtending Service Provider having
the wholesale business relationship with the network Service Provider, and the
subtending Service Provider having the retail business relationship with the end
user, may be different entities, there is a need to have the ability to
separately identify two Alternative SPID values.
The new alternate SPID parameter will be labeled “Last Alternative SPID,” to
make clear its use is to identify the Service Provider having the retail
relationship with the end user, and be added to the Optional Data field of the
Subscription Version. To maintain backward compatibility, the name and XML label
of the original Alternative SPID parameter will remain the same.
7. OUT OF SCOPE SERVICES
This SOW contains the agreed upon terms and conditions that shall govern
Contractor’s performance of the Additional Services described herein. The
Additional Services provided for in this SOW shall not be interpreted, implied,
or assumed to include any other service(s), including additional or changed
services, not specifically described in Article 6 above. Any and all requested
or required services or change orders (hereinafter “Out of Scope Services”) may
be provided in accordance with Article 13 of the Master Agreement.
8. PROJECT PHASES
8.1 Phase Descriptions
Contractor shall perform the Additional Services in accordance with the schedule
(the “Project
CONFIDENTIAL

Page 4



--------------------------------------------------------------------------------



 



      Amendment No. 76 (NE)
SOW:
  o No
 
  þ Yes

Phases”) set forth below.
Table 1 — Project Phases

      Phases   Descriptions
Phase 0
  Monday, January 8, 2010
Phase 1
  Development and Internal Testing of Enhancement
Phase 1.1
  Development of Enhancement — 3 weeks
Phase 1.2
  Internal Acceptance Testing — 1 week
Phase 2
  Enhancement available for Testing on Industry Test Bed — 2 weeks
Phase 3
  Implementation of Enhancement — 1 week SOW Completion Date of Sunday,
February 28, 2010

Phase 1 — Beginning on Monday, January 8, 2010, Contractor shall undertake all
necessary development activities to implement the Enhancement. Contractor shall
complete this Phase 1 no later than four (4) weeks thereafter.
Phase 2 — Upon completion of Phase 1.1, Contractor shall make the Enhancement
available for optional regression testing on the industry test bed. For Users
supporting the Enhancement that have not already been certified to use the
Optional Data Parameter capability, the industry test bed also will be available
for turn-up testing. Contractor shall maintain availability of the Industry Test
Bed for these purposes for two (2) weeks.
Phase 3 — Upon completion of Phase 2, Contractor shall commence the introduction
of the Enhancement in production into the Service Areas on the first maintenance
window available for installation. Contractor shall introduce the Enhancement in
the first Service Area on February 21, 2010 and in the next 6 Service Areas on
February 28, 2010. The date on which the Enhancement is implemented in all
regions shall be referred to as the “SOW Completion Date.”
8.2 Acceptance
If not accepted sooner by Customer, the Additional Services shall be deemed to
have been accepted (“Acceptance”) upon the absence of written notice from
Customer to Contractor identifying Critical Defects (as defined herein) in the
Change Order functionality implemented hereunder as of fifteen (15) days after
the SOW Completion Date. For purposes of this Section, a “Critical Defect” shall
mean any functional defect in the Enhancement to be implemented by the
Additional Services hereunder that prevents one or more Users from performing a
create, activate, modify or delete of an Active SV. For such a defect to be
considered a Critical Defect it must be reproducible and be one for which no
acceptable alternative functionality can be identified.
9. APPROVAL OF LAST ALTERNATIVE SPID
As of the SOW Completion Date, the following new parameter of the Optional Data
field introduced by the Change Orders shall be set forth in Footnote 5 of
Exhibit E to the Master
CONFIDENTIAL

Page 5



--------------------------------------------------------------------------------



 



      Amendment No. 76 (NE)
SOW:
  o No
 
  þ Yes

Agreement in the list of Active SV fields, any of which if modified results in a
TN Porting Event:

  •   Last Alternative SPID

This Article 9 does not otherwise amend or modify Footnote 5 of Exhibit E to the
Master Agreement.
10. COMPENSATION AND PAYMENT
There is no cost to the Subscribing Customer or the Users in the Subscribing
Customer’s Service Area for the performance of the Additional Services set forth
herein.
11. MISCELLANEOUS
11.1 Except as specifically modified and amended hereby, all the provisions of
the Master Agreement and the User Agreements entered into with respect thereto,
and all exhibits and schedules thereto, shall remain unaltered and in full force
and effect in accordance with their terms. From and after the SOW Effective Date
hereof, any reference in the Master Agreement to itself and any Article, Section
or subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
SOW Effective Date hereof, shall be deemed to be a reference to such agreement,
Article, Section, subsection or Exhibit, as modified and amended by this. From
and after the SOW Effective Date, this Statement of Work shall be a part of the
Master Agreement, including its Exhibits, and, as such, shall be subject to the
terms and conditions therein. Each of the respective Master Agreements with
respect to separate Service Areas remains an independent agreement regarding the
rights and obligations of each of the Parties thereto with respect to such
Service Area, and neither this Statement of Work nor any other instrument shall
join or merge any Master Agreement with any other, except by the express written
agreement of the Parties thereto.
11.2 If any provision of this SOW is held invalid or unenforceable the remaining
provision of this SOW shall become null and void and be of no further force or
effect. If by rule, regulation, order, opinion or decision of the Federal
Communications Commission or any other regulatory body having jurisdiction or
delegated authority with respect to the subject matter of this SOW or the Master
Agreement, this SOW is required to be rescinded or is declared ineffective or
void in whole or in part, whether temporarily, permanently or ab initio (an
“Ineffectiveness Determination”), immediately upon such Ineffectiveness
Determination and without any requirement on any party to appeal, protest or
otherwise seek clarification of such Ineffectiveness Determination, this SOW
shall be rescinded and of no further force or effect retroactively to the
Amendment Effective Date. Consequently, the Master Agreement in effect
immediately prior to the Amendment Effective Date shall continue in full force
and effect in accordance with its terms, unchanged or modified in any way by
this SOW. In the event of an Ineffectiveness Determination, any amounts that
would have otherwise been due and payable under the terms and conditions of the
Master Agreement, in effect immediately prior to the Amendment Effective
CONFIDENTIAL

Page 6



--------------------------------------------------------------------------------



 



      Amendment No. 76 (NE)
SOW:
  o No
 
  þ Yes

Date (including, but not limited to any adjustments necessary to retroactively
re-price TN Porting Events under Exhibit E from the Amendment Effective Date
through the date of the Ineffectiveness Determination, or other amounts or
credits, to any party hereunder), shall be invoiced by Contractor at the
earliest practical Billing Cycle in accordance with the Master Agreement and
shall be due and payable in accordance with the applicable invoice therewith or
shall be credited or applied for the benefit of the Customer or any Allocated
Payor in accordance with the Master Agreement.
11.3 This Statement of Work may be executed in two or more counterparts and by
different parties hereto in separate counterparts, with the same effect as if
all parties had signed the same document. All such counterparts shall be deemed
an original, shall be construed together and shall constitute one and the same
instrument.
11.4 If at any time hereafter a Customer, other than a Customer that is a party
hereto desires to become a party hereto, such Customer may become a party hereto
by executing a joinder agreeing to be bound by the terms and conditions of this
Statement of Work, as modified from time to time.
11.5 This Statement of Work is the joint work product of representatives of
Customer and Contractor; accordingly, in the event of ambiguities, no inferences
will be drawn against either party, including the party that drafted this
Statement of Work in its final form.
11.6 This Statement of Work sets forth the entire understanding between the
Parties with regard to the subject matter hereof and supercedes any prior or
contemporaneous agreement, discussions, negotiations or representations between
the Parties, whether written or oral, with respect thereto. The modifications,
amendments and price concessions made herein were negotiated together and
collectively, and each is made in consideration of all of the other terms
herein. All such modifications, amendments and price concessions are
interrelated and are dependent on each other. No separate, additional or
different consideration is contemplated with respect to the modifications,
amendments and price concessions herein.
[THIS SPACE INTENTIONALLY LEFT BLANK]
CONFIDENTIAL

Page 7



--------------------------------------------------------------------------------



 



      Amendment No. 76 (NE)
SOW:
  o No
 
  þ Yes

IN WITNESS WHEREOF, the undersigned have executed this Statement of Work:

          CONTRACTOR: NeuStar, Inc.
      By:   -s- Michael O’Connor [w77295w7729502.gif]         Its: VP — Customer
Relations        Date: Nov. 23, 2009       

CUSTOMER: North American Portability Management LLC, as successor in interest to
and on behalf of Northeast Carrier Acquisition Company, LLC

                By:   -s- Melvin Clay [w77295w7729503.gif]         Its: NAPM LLC
Co-Chair        Date: Dec. 1, 2009              By:   -s- Timothy Becker
[w77295w7729504.gif]         Its: NAPM LLC Co-Chair        Date: Dec. 3, 2009   
   

CONFIDENTIAL

Page 8